Citation Nr: 9922774	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a noncompensable rating for 
bilateral hearing loss. 

Additional medical consultation and treatment records 
(largely duplicative of other evidence of record) were 
received in April 1999 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1998).  Consequently, a 
decision by the Board is not precluded.  


REMAND

At his hearing before the undersigned sitting as a travel 
section of the Board, the veteran repeatedly referenced 
having been afforded a VA audiological examination conducted 
at the Dayton VA medical center within approximately two 
months prior to the travel Board hearing.  According to the 
veteran, the examination purportedly demonstrated a worsening 
of his hearing loss.  The veteran's representative endeavored 
to obtain copies of that examination; however, only copies of 
previously associated audiological examinations were 
thereafter submitted.

The United States Court of Veteran's Appeals (Court) has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Accordingly, it is 
necessary to remand this case to fulfill the VA's duty to 
assist the veteran in the development of his appeal.

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as case was certified 
prior to the promulgation of the regulations.  A comparison 
to the previous version of the regulation does not disclose 
any pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (1998).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation.  Nevertheless, should a copy of any VA 
audiologic examination not previously associated with the 
claims file be located, the RO should evaluate the veteran's 
claim in accordance with both the old and new criteria.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain a copy of any VA 
audiologic examination conducted in 1999 
by the VA Medical Center in Dayton, Ohio 
and associate it with his claims folder.  
This is to ensure that the VA has met its 
duty to assist the veteran in developing 
the facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claims file.

2.  When the development requested has 
been completed and if an additional 
audiologic examination is located, the 
case should again be reviewed by the RO 
on the basis of the additional evidence 
and in accordance with the new 
regulations for evaluating disabilities 
affecting auditory impairment.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






